DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application was filed on and claims earliest priority to 11/14/2019.

Status of Claims
	Claims 1-37 are pending. 

Election/Restriction
	Applicant April 11, 2022 election of Invention I Claims 1-22, 34, and 36 drawn to a treatment composition, without traverse, is acknowledged
	Applicant election of (i) cationic meso-tetra(N-methyl-4-pyridyl)porphyrin tetrachloride (TMPyP) with (ii) Zn(II), without traverse. Claims 1-2, 11-15, 30, and 32-33 encompass the species.

    PNG
    media_image1.png
    340
    225
    media_image1.png
    Greyscale

	Based on the elections by Applicant, Claims 1-2 and 11-15 are under examination and Claims 2-10 and 16-37 are withdrawn. 
	The elected components are known in the art See SciFinder search accompanying this office action.

    PNG
    media_image2.png
    490
    780
    media_image2.png
    Greyscale

	See also Parida et al. The Journal of Physical Chemistry 2015, 119 2614-2621 published Jan 12 2015, Chart 1, cited by Applicant via IDS.

    PNG
    media_image3.png
    546
    763
    media_image3.png
    Greyscale



Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 28 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claims 1 and 13 is/are objected to as containing the typo “mesa” when referring to the positions of the substituted aryl/alkyl porphyrin, lines 5 and 7 of claim 1. See also line 3 of claim 13. The correct term is “meso.”1  
	See below figure.

    PNG
    media_image4.png
    350
    291
    media_image4.png
    Greyscale

Appropriate correction is required.
	It is noted that withdrawn claim 21 also contains this typo, it is suggested, that claim 21 be similarly amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a treatment composition comprising
(a) a combination of
	 (1) one or more free base tetrakis aryl/alkyl substituted porphyrin(s)
without bound core metal or halide substitution at core, wherein aryl/alkyl substituents
are at mesa/beta positions, are same for substituents at meta positions and same or
different for substituents at ortho/para positions, are selected from an Ar group at mesa
positions consisting of hydroxyphenyl, N-alkylphenyl, carboxylatephenyl,
sulfonatephenyl, alkyl pyridyl, and are selected from an alkyl group consisting of alkyl,
hydroxyalkyl, ammonium alkyl, and carboxylate alkyl, their tautomeric and isomeric
forms, [for example the elected porphyrin, cationic meso-tetra(N-methyl-4-pyridyl)porphyrin tetrachloride (TMPyP)]
	(2) one or more hydrated metal wherein metal has +2 oxidation state
(hMe(II)) and (b) one or more resultant effect at mild conditions of combinations of 1.(a)(l) and 1.(a)(2), wherein said one or more metal(s) of 1.(a(2) loosely interact (not covalently bond) with one or more of said porphyrin(s) of 1.(a)(l). [for example elected metal, Zn(II)]
	(b) where said porphyrin and Metal loosely interact for example, via non-covalent interactions.
	Claim 1 recites the limitation of ortho and para position referring to substituents on the porphyrin ring (…one or more free base tetrakis aryl/alkyl substituted porphyrin(s)…wherein aryl/alkyl substituents are at mesa[meso]/beta positions, are same for substituents at meta positions and same or different for substituents at ortho/para positions…) .The limitation is indefinite as it unclear whether claim 1’s recitation of ortho and para are used to refer to the beta positions upon the claimed porphyrin.  Claim 1 recites that the aryl/alkyl substituents “are at mesa/beta positions”, they are the same for substituents at meta positions (i.e., the substituents in the meta positions of the porphyrin ring are all the same), and they are the same or different at ortho/para positions. It is unclear whether the recitation of “ortho/para” is being used in place of “beta” or not, i.e., that Applicant is using the terms “ortho/para” and “beta” interchangeably . Similarly, dependent claims 1 and 11-15 fail to correct the deficiencies of claim 1 and are similarly indefinite. 
	Claim 1 and dependent claims 2 and 11-15 is/are indefinite as they are defining a chemical structure, the composition of claim 1 comprising the porphyrin component of (a)(1) and the metal +2 of (a)(2) in mere words, rather than via a chemical structure, see for example Figures 10A, 10B and 11 of the specification. It is not the per se use of descriptive terms that renders the claim indefinite, but rather the language relied upon in claim 1. As noted above, claim 1 alternatively references to substitution positions, sometimes referring to “mesa/beta” and other times referring to “ortho/para.”  Adding to the confusion is the recitation of the term “meta” position. See above, for the lack of clarity regarding the definition of the various positions of substituents upon the porphyrin structure.  Further, the term mesa is used.  It remains unknown if Applicant refers to meso positions of a porphyrin molecule, or a meta position, which is used to describe a position on molecules along with ortho and para. Claim 1 and those dependent, is/are indefinite due to the lack of definition by the claim language to define the claimed composition.
	Claim 1 and dependent claims 2 and 11-15 is/are indefinite for the recitation of the limitation of “mild conditions” as it is a relative term and it is unknown and undefined what those conditions are. Rather than use the indefinite relative term “mild conditions”, the experimental parameters of what such mild conditions are, should be spelled out and claimed. It is totally unclear under what specific “mild conditions” a porphyrin as claimed and metal as claimed are not covalently bound.
Claim 1, and those dependent claims that recite the terms 1.(a)(1) and 1.(a)(2) are indefinite. It appears the intent was for claim 1 to recite the porphyrin of (a)(1) and  metal +2 of (a)(2). It appears the use of the “1.” Is used to be in reference to claim 1 where (a)(1) and (a)(2) appear.  This is an improper reference to claim 1. These terms are not referenced or used to define the claimed porphyrin and metal composition components of claim 1.  See also the recitation of these indefinite terms in claims 11, 12 and 15.
Claim 1 is indefinite for the recitation that the claimed composition further comprises (b), defined as a property of the combination of (a)(1) and (a)(2). The (b) component is not a physical component of the claimed composition. See also claim 12 that refer to (b) and “resultant” effect.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “range of 1:2 to 1:3”, and the claim also recites “preferably 1:2.85” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 15 recites the broad recitation “reactive oxygen species”, and the claim also recites “preferably singlet” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is noted that “preferably” is used throughout the claims including many instances in the withdrawn and non-examined claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the porphyrin depicted in FIG. 11, does not reasonably provide enablement for other substituted porphyrins/metal compositions that are not covalently bonded, coordinated, chelated and/or stably fixed at the core of one or more of porphyrins. 
The only chemical structure disclosed and described is depicted in FIGS. 10A, 10B, and 11 and only that specific porphyrin composition was made (i.e. the elected species), 
"TMPyP+Zn(II)" or "TMPyP/Zn(II)" means one embodiment of a claimed
treatment composition of this invention as shown in FIG. 11 wherein hydrated Zn metal forms with TMPyP. See specification page 12, lines 22-25. 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Claim 1 is directed to a treatment composition comprising
	(a) a combination of
	(1) one or more free base tetrakis aryl/alkyl substituted porphyrin(s)
without bound core metal or halide substitution at core, wherein aryl/alkyl substituents
are at mesa/beta positions, are same for substituents at meta positions and same or
different for substituents at ortho/para positions, are selected from an Ar group at mesa
positions consisting of hydroxyphenyl, N-alkylphenyl, carboxylatephenyl,
sulfonatephenyl, alkyl pyridyl, and are selected from an alkyl group consisting of alkyl,
hydroxyalkyl, ammonium alkyl, and carboxylate alkyl, their tautomeric and isomeric
forms,
	(2) one or more hydrated metal wherein metal has +2 oxidation state
(hMe(II)) and (b) one or more resultant effect at mild conditions of combinations of 1.(a)(l) and 1.(a)(2), wherein said one or more metal(s) of 1.(a(2) loosely interact (not covalently bond) with one or more of said porphyrin(s) of 1.(a)(l).
	Dependent claims 2 and 11-15 are directed to various embodiments, including non-enabled embodiments, limiting the hydrated metal and porphyrin; mole ratios of porphyrin to metal; substitution positions; and process to make said composition.
	Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: 
	The instant claimed invention is highly unpredictable since one skilled in the art  recognizes the known property of porphyrins to coordinate/chelate with metals, such as Zn+2 as elected. Metalloporphyrin compounds are known to be formed by the combinations of porphyrins and metals including Zn. 
	For example, [ZnTMPyP4+,4Cl−] porphyrin is known in the art, where such Zn metal is covalent bound to TMPyP as per N. Karakostas et al. Journal of Photochemistry and Photobiology A: Chemistry 213 (2010) 52–60, See Figure 1 below.

    PNG
    media_image5.png
    362
    644
    media_image5.png
    Greyscale

Karakostas teaches this known covalently bound  [ZnTMPyP4+,4Cl−] porphyrin was purchased commercially, see page 53, Materials section. 2.1.  It is noted that this compound is identified as 

    PNG
    media_image6.png
    630
    774
    media_image6.png
    Greyscale

	As known in the art, metalloporphyrins are known to one of ordinary skill in the art to contain covalent bonds (as demonstrated in both Karakostas and the compound identification of CAS 28850-44-4, per the attached SciFinder search).  Both the SciFinder search and Karakostas demonstrate that metalloporphyrin compounds are formed with at least two covalent bonds between the metal and porphyrin compound. 
	Other than the specific porphyrin and conditions used by Applicant, a person of ordinary skill in the art could not predict what other substituted porphyrins and metals in what “mild conditions” would not be coordinated/chelated/covalently bonded, in the “loose” interaction as claimed.
	The breadth of the claims: The instant claims are deemed broad since these claims read on the porphyrins of claim 1 and any metal (II), of oxidation state +2.
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). There is minimal discussion in the specification with regard to guidance to support the broad scope of the claimed invention.
	The working example provided by Applicant is on page 26 of the specification where it recites

    PNG
    media_image7.png
    197
    639
    media_image7.png
    Greyscale


	While Applicant has provided evidence of being enabled for a single specific example, see Stock Preparation and Methods of specification at page 26 with regard to TMPyP and Zn(II), it has not provided evidence/experimental examples to enable the full scope of those porphyrins and metals as broadly claimed in claim 1 and claims dependent, other than "TMPyP+Zn(II)" or "TMPyP/Zn(II)" of Figure 11 and per the Example of page 26.
	Therefore, in view of the Wands factors as discussed above, particularly the breadth of the claims of ANY of the porphyrin compounds of claim 1 with metal(II) (non-Zinc) as claimed and lack of amount of direction or guidance presented (no guidance to support the broad scope of claim 1 other than the experimental example of page 26 directed to Zn(II)  and TMPyP) , Applicant fails to provide information sufficient to practice the claimed invention as broadly claimed.
	An amendment to limit the claimed invention to the enabled embodiment as elected and per page 2 would overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a method/process of making a composition of claim 1 but does not recite any method step to practice said method/process. Rather, claim 15 recites various intended use of said composition in (a) and (b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezzedine et al. J. Biol. Chem., 2013, vol. 288, no. 51, pages 36579-36588, cited by Applicant on IDS.
	As detailed above, Claim 1 is a treatment composition comprising
(a) a combination of
	(1) a one or more free base tetrakis aryl/alkyl substituted porphyrin(s) as detailed above [for example the elected porphyrin, cationic meso-tetra(N-methyl-4-pyridyl)porphyrin tetrachloride (TMPyP)]
	(2) one or more hydrated metal with a +2 oxidation state
(hMe(II)) [for example elected metal, Zn(II)]
	(b) where said porphyrin and Metal interact via mild conditions/loosely interaction/non-covalent interactions.
	Claim 2 recites metals including Zn(II). 
Regarding claims 1 and 2 and the limitation of porphyrin and metal +2 oxidation state (such as Zn(II)) comprising said therapeutic composition, where such porphyrin is TMPyP and the metal is Zn +2 (i.e. elected composition), Ezzedine discloses 

    PNG
    media_image8.png
    176
    347
    media_image8.png
    Greyscale

See page 36579, column 2.
As per Figure 1 of Ezzedine, ZnTnHex-4-PyPCl4 is the elected species of porphyrin, meso-tetra(N-methyl-4-pyridyl)porphyrin tetrachloride (TMPyP)

    PNG
    media_image9.png
    278
    869
    media_image9.png
    Greyscale

While not explicitly disclosing the limitation of Zn being “loosely” interacting (not covalently bound) with the porphyrin, Ezzedine discloses that at some point the elected porphyrin, H2TnHex-4-PyPCl4, is contacted with the elected metal, Zn+2, in an aqueous solution (as noted above at 25 C and stirred overnight at room temperature and room conditions). Because Ezzedine’s conditions are those of the claimed invention at some point, at first contact between the porphyrin and metal, these reaction conditions are present to where the Zn metal and porphyrin would be both present, loosely interacting and not covalently bound, thus meeting the limitations of the claimed invention. 
Ezzedine discloses the exposure of the porphyrin to ZnCl2 salt under “mild conditions” as claimed, i.e. 25 degrees (See id. at page 36579 column 2)  which is considered to be room temperature, i.e. ambient temperature and under normal room atmospheric conditions. The invention’s specification notes that the variation association complex of the porphyrin and metal(II) occurs at mild conditions, such as ambient temperature and atmospheric pressure, where such Me(II) is loosely associated/ interacted/ combined with the porphyrin, see page 12, lines 7-14. 
Ezzedine’s basic aqueous solution of the porphyrin and ZnCl2 meets the limitations of the claims, i.e., since the course of metal association with the porphyrin is slow as the solution was stirred at room temperature overnight (see page 36579, column 2) when first started the reaction mixture presumably has metal(s) “loosely interact[ing]” with the porphyrin.
Regarding claims 12, 13, 14 and 15, the limitations of the porphyrin and a Zn(II) metal resulting from the resultant effect of the method of claim 1 (combination of the two under the claimed conditions) or method of making the composition as per claim 14, Ezzedine discloses the composition of claim 12 of the elected porphyrin and Zn(II) as discussed above, see page 36579, column 2. 
	Accordingly, the claimed invention is anticipated by cited prior art.

Conclusion
	In summary no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM Y LEE/Examiner, Art Unit 1629                  

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
    

    
        1https://www.cpp.edu/~lsstarkey/courses/CHM-Lab/PorphyrinBasics.pdf